Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 23 July 1796
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            My Dear Sister—
            Atkinson July 23d 1796
          
          Your kind invitations would have induced Mr Peabody to have visited you at Quincy had it not now been in the midst of making hay, & the expectation he has of finding his Son in Boston, & taking him home with him in the Chaise— He thinks it will be making a toil of what he should esteem a pleasure, for he could not get back with any comfort a commencement week— If I am well we hope to make you a visit in the Fall, our Boarders term will then be out, & several of them will leave us— It is not convenient, nor expedient to leave a very large Family you well know, I did not intend to have had one again—but they are so solicitous to come into this family that it is hard denying them— Mr Peabody is so much the patron of this accademy, that he will take boarders I fear to his prejudice— He has no house, nor maid extraordinary to hire, if he had he could not board them so low— When I feel tired of the work, I compose myself, with thinking we must all do something for a living, that we were not born for ourselves, that the accademy is of real utillity, & that my Family had all rather toil, than spin—though I think Betsy had better learn, & to cook, & do all kinds of business— Our knowledge of house hold affairs never injured us— I know it is pleasanter to set & sew, than to bustle in the cares of a family—but what would become of yours if you were not to rise out of your chair only at meal times—or what would become of our Children if they did not have our constant care, & attention—
          We have got two very pretty young Ladies—from Exeter, Judge Peabody’s & Mr Deans daughter—they are company for Betsy Quincy, They go to the accademy, & to dancing— William I fear will not be able to reap much advantage from a dancing master— He must endeavour to derive all he can from observation of those who are esteemed the easiest, & most polite in their manners— I have written to him respecting his hand writing. I think he is too careless It is a very necessary & useful accomplishment.— Youth should always covet the best gifts, & strive to excell—
          I hope William will behave well—there are so many temptations to lead the thoughtless & unwary astray, that I tremble for him—many a lovely youth has been ruined— But all are not safe at maturer years— His Cousin J. S. conduct is too attrocious to admit of an

excuse. I do not wonder that milton says, when Sin was introduced, into the world, that all nature gave a groan— What havock does it make—
          
            “O! Virtue peace is all thy own”
          
          I intended to have written to Sister Cranch & Cousin Betsy but I have not time— We have no boy, & I am obliged to keep about house. Lydia is not very strong & Miss Polly is gone a great deal, & Betsy must go to School, for I do not mean to cheat her of her learning— It discourages them if they are absent—
          Betsy desires her uncle, & you would accept of her duty & most grateful acknowledgments for all your kindness— Full of the same sentiments of gratitude, I subscribe myself your affectionate / Sister
          
            Elizabeth Peabody.
          
        